Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 31, 2018                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  158339(34)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  WESTON RAYFIELD, f/k/a GARY                                                                       Elizabeth T. Clement,
                                                                                                                     Justices
  SATTERFIELD,
           Plaintiff-Appellant,
                                                                   SC: 158339
  v                                                                COA: 340886
                                                                   Ct of Claims: 17-000133-MM
  STATE OF MICHIGAN – ONE COURT OF
  JUSTICE, 61ST DISTRICT COURT, and
  63RD DISTRICT COURT,
             Defendants-Appellees.
  _________________________________________/

      On order of the Chief Justice, the motion of plaintiff-appellant to waive fees is
  GRANTED as to this case only.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 31, 2018

                                                                              Clerk